244 S.W.3d 206 (2008)
Terrill BUSH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89884.
Missouri Court of Appeals, Eastern District, Division Four.
January 15, 2008.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Karen L. Kramer, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Terrill D. Bush (hereinafter, "Movant") appeals from the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. Movant pleaded guilty to one count of possession of a controlled substance, Section 195.202 RSMo (2000). Movant was sentenced as a prior and persistent offender and prior and persistent drug offender to serve fifteen years' imprisonment. Movant subsequently filed a timely motion for post-conviction relief pursuant to Rule 24.035, which the motion court denied without a hearing.
Movant raises two points on appeal. First, Movant claims he was denied due process in that he was sentenced as a prior and persistent offender and a prior and persistent drug offender despite the *207 State's failure to prove his prior convictions. Second, Movant claims plea counsel induced him to plead guilty by promising Movant he would be placed in a long-term drug treatment program after pleading guilty.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).